DETAILED ACTION
Claims 1-30 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/17/20201, with respect to the Arnoul reference have been fully considered and are persuasive.  
Applicant argues that Arnoul fails to teach “ obtain a set of constraining rules from the captured images.” Applicant argues that Arnoul does not obtain any constraining information/data from the images themselves, but rather there are no defined rules associated with the marks in Arnoul. See col.  5 ines 16-23, Remarks page 13. Examiner is persuaded and agrees. 
Applicant also argues that Arnoul fails to teach “…comprises a plurality of points in the optical device’s three-dimensional coordinate system whereby each of the plurality of points are linked with the associated target element’s generated sensor output as defined in the calibration table.” See Remarks page 14. Applicant argues the difference is the claim requires the path of 
As Examiner agrees with Applicant’s arguments regarding the Arnoul reference, Examiner agrees Arnoul does not anticipate the claims, the rejections are withdrawn and allowed herein. 


Allowable Subject Matter
Claims 1-30 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any combination thereof, teaches: 
capture images of four target elements whereby each target element forms a corner of a quadrilateral polygon, and obtain a set of constraining rules form the captured images; 
….
create a path of sight for each of the four target elements based on the sensor output generated for each of the target elements and the data obtained from a calibration table, whereby each path of sight comprises a plurality of points in the optical device’s three dimensional coordinate system that are linked with the associated target element’s generated sensor output. 
Claims 2-15 depend from claim 1 and are therefore also allowed. 

Regarding claim 16, neither the closest known prior art, nor any reasonable combination thereof, teaches: 

creating, using the computing device, a path of sight for each of the four target elements based on the sensor output generated for each of the target elements and data obtained from a calibration table, whereby each path of sight comprises a plurality of points in the optical device’s three dimensional coordinate system that are linked with the associated target element’s generated sensor output, 
	Claims 15-30 depend from claim 16 and are therefore also allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/            Examiner, Art Unit 2666                                                                                                                                                                                            
		/KIM Y VU/                                    Supervisory Patent Examiner, Art Unit 2666